Citation Nr: 0413362	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  00-10 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
injury to the jaw with loss of teeth, contusions, facial 
lacerations, decreased sensation and laceration of the lower 
lip with scar, currently evaluated as 10 percent disabling. 
 
2.  Entitlement to an increased (compensable) rating for 
residuals of left fibula fracture with subjective stiffness 
in the leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 until 
May 1966. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2000 
rating decision of the Roanoke, Virginia, Regional Office 
(RO) that denied an increased rating for residuals of injury 
to the jaw with loss of teeth, contusions, facial 
lacerations, decreased sensation and laceration of the lower 
lip and scar (hereinafter "residuals of injury to the jaw"), 
and for residuals of left fibula fracture with subjective 
stiffness in the leg (hereinafter "residuals of a left fibula 
fracture").

The veteran was afforded a personal hearing in September 2001 
before a Member of the Board sitting at Roanoke, Virginia.  
The transcript is of record.

The case was remanded by a decision of the Board dated in 
December 2001 and is once again before the signatory Member 
for appropriate disposition.  


REMAND

The veteran contends that the symptoms associated with his 
service-connected left fibula fracture residuals and 
residuals of injury to the jaw with loss of teeth, 
contusions, facial lacerations, decreased sensation and 
laceration of the lower lip with scar are more disabling than 
reflected by the current ratings, and that higher disability 
evaluations are warranted.  

The record reflects that the service-connected left leg 
disability is analogously rated to 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 which provides that malunion of the 
tibia and fibula of either lower extremity warrants a 10 
percent evaluation when the disability results in slight knee 
or ankle disability.  A 20 percent evaluation requires that 
the malunion produce moderate knee or ankle disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).  The Board 
observes that when the appellant was examined for 
compensation and pension purposes in May 2003, the examiner 
related that there was evidence of longstanding arthritis of 
the left knee which was contributing to left knee 
symptomatology.  The examiner also attributed left knee 
symptoms to an intervening injury of the left knee in 1998.  
It was reported at that time that the ankle moved normally 
and was not tender, but no left ankle X-rays were obtained.  
Review of the record discloses that the veteran complained of 
left ankle pain upon use when examined by the VA in 1986.  
The Board points out that because Diagnostic Code 5262 is 
based on any resulting knee or ankle disability, an 
additional orthopedic examination is indicated to resolve the 
question as to whether the service-connected left fibula 
fracture residuals are implicated in the development of any 
current knee or ankle pathology.

The record also reflects that upon VA examination of the jaw 
in May 2003, it was noted that photographs of facial scarring 
were not performed.  The Board notes that this request was 
made previously and was not accomplished.  The veteran 
asserts that disfiguring facial scarring figure prominently 
in his symptomatology.  It is thus found that photographs are 
necessary in determining the extent of any facial scarring 
indicated, and must be obtained.

The record indicates that the veteran continues to receive 
treatment for his symptoms at the Salem, Virginia VA 
facility.  The Board notes that the most recent records date 
through August 6, 2002.  Therefore any subsequent clinical 
information should be retrieved and associated with the 
claims folder.  

Finally, the provisions of 38 C.F.R. § 4.14 (2003) preclude 
the assignment of separate ratings for the same 
manifestations under different diagnoses.  However, 
impairments associated with a veteran's service-connected 
disability may be rated separately if they do not constitute 
the same disability or the same manifestation.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other conditions; the manifestations of 
the disabilities must be separate and distinct.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In this case, consideration 
of separate ratings for absorption of the mandible and/or 
bone loss, numbness of the lower lip, and a painful scar of 
the lip are indicated as part of an issue on appeal and 
should be addressed.  The Board notes that while the RO 
addressed separate ratings in the supplemental statement of 
the case dated in April 2003, there was no explanation or 
rationale provided as why independent evaluations were not 
applicable to the veteran's jaw symptomatology.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 (2002) 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should obtain all of the 
veteran's clinical records from the 
Salem, Virginia VA facility dating from 
August 7, 2002 and associate them with 
the claims folder.  

3.  Photographs should be obtained 
relative to the veteran's service-
connected residuals of injury to the jaw 
with loss of teeth, contusions, facial 
lacerations, decreased sensation and 
laceration of the lower lip with scar, and 
associated with the claims folder.

4.  After any requested records have been 
received and associated with the claims 
file, the veteran should be afforded a VA 
examination by an orthopedist to 
determine whether he now has any left 
ankle and left knee pathology which is 
reasonably related to the service-
connected left fibula fracture residuals.  
The claims file and a copy of this remand 
must be made available to the physician 
designated to examine the veteran.  The 
examiner should indicate whether the 
claims folder was reviewed.  All 
indicated tests and studies, including X-
rays of the left ankle, and range of 
motion testing (expressed in degrees, 
with standard ranges provided for 
comparison purposes) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to specific diagnoses.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran now has 
any knee disability, including arthritis, 
that is related to the service-connected 
left fibula fracture residuals.  

The examiner should provide findings as 
to whether there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left ankle and knee.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  He or she should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use to the extent 
possible.  The examiner should express 
such functional loss in terms of 
additional degrees of limited motion of 
each affected joint.  

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

5.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to higher ratings for the 
service-connected left fibula fracture 
residuals and residuals of facial 
injuries based on all the evidence of 
record and all governing legal 
authority, including the VCAA.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case, and be given the 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate consideration.

6.  The RO should again determine 
whether separate ratings are indicated 
for the veteran's facial injury 
residuals based on the findings obtained 
on most recent VA examination.  The 
complete rationale for the opinions 
expressed should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


